Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The cancelation of Claims 1-17 is acknowledged. The addition of Claims 18-37 is also acknowledged.
Applicant’s arguments, see page 6, filed 24 March 2022, state that Claims 1-17, as originally filed, are not an accurate translation of the corresponding Chinese language claims. Claims 1-17 have been canceled and new claims 18-37 have been added to remedy the mistranslation. Applicant’s remarks proceed to address the previously cited prior art as it pertains to the newly added claims, rather than the canceled claims.
Applicant’s arguments, see pages 7-11, filed 24 March 2022, with respect to the rejections of claims 18 and 28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20180232873 A1 (Inoue).
Applicant argues that none of the prior art cited in the non-final rejection dated 30 December 2021 discloses or teaches the idea of using a first light exposure machine in an experimental environment to simulate exposure conditions of a second light exposure machine that is different from the first light exposure machine and that is used in an actual production environment, and further using the same test photo mask separately in the experimental environment and the actual production environment to obtain the respective experimental data and production data and finally manufacturing the desired target photomask based on the reference data, where the target will be finally used in the actual production environment for manufacturing actual products. The examiner agrees with the applicant’s argument that the previously cited art does not teach the use of two exposure machines to simulate exposure conditions and manufacture a photo mask. However, new claims 18 and 28, as presented, is now rejected in view of US 20180232873 A1 (Inoue), as explained below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 36 contains the trademark/trade name “Canon®” in line 2 of the claims.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of light exposure machine and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 22, 27-30, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180232873 A1 (Inoue) in view of CN103941483A (CN ‘483) and US 20090119045 A (Wu).
Regarding Claims 18-19 and 28-29, Inoue discloses a process in which a high resolution optical image is acquired by irradiating a mask with light (Abstract). Specifically, Inoue discloses that a mask is irradiated with light emitted by a light source via a first optical system (i.e. first light exposure machine) to obtain first optical image data (paragraph 0018). Second optical image data is obtained by irradiating the mask with light emitted by a light source via a second optical system (i.e. second light exposure machine) (paragraph 0019). The second optical system simulates an optical system of an exposure apparatus to be used to transfer the pattern of the mask to a semiconductor wafer (paragraph 0019). The two optical systems are different as the second optical system has a lower resolution than the first optical system (paragraph 0019). The image data corresponding to the first optical image data and the second optical image data are generated based on corrected mask design data (paragraph 0020). The mask design is corrected based on at least one of a manufacturing process of the mask and a manufacturing process of a semiconductor device to be manufactured by transferring the pattern of the mask on the semiconductor wafer (paragraph 0020). Inoue is silent in regards to the exposure conditions recited by instant Claims 18 and 28. CN ‘483 teaches a shape correction method for a color filter columnar spacer (paragraph 0043) used in displays (paragraphs 0004-0009). CN ‘483 further teaches that the manufacturing method can be applied to manufacture components such as supporting columns (CN ‘483, paragraphs 0005 and 0035). CN’483 primarily discusses support columns of a circular shape but does state that the method is applicable to non-circular shapes (paragraph 0066). CN ‘483 teaches line characteristic data being used in conjunction with the manufacturing method (paragraphs 0044, 0046, 0052-0059). Wu teaches a method for inspecting photomasks using simulations (Wu, paragraph 0031). Within the method taught by Wu, it is stated that input parameters such as those related to the baking, exposure, and developing steps are used with the simulation database (paragraph 0037). Inoue, CN ‘483, and Wu are analogous art because each reference pertains to photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the exposure conditions and experimental data taught by CN ‘483 and Wu in the method disclosed by Inoue because the different process parameters can incur a multiplicity of undesirable defects in a manufactured photomask, which can be circumvented by the simulation process.
Regarding Claims 20 and 30, Inoue is silent in regards to baking, exposure, and developing parameters. CN ‘483 teaches the use of the first opening value of the mask in the manufacturing method (paragraphs 0052 and 0065) but does not teach an exposure dose. Wu teaches that the baking parameter comprises the baking temperature and time, the developing parameter comprises development time, and the exposure parameter comprises an exposure dose (Wu, paragraph 0037). Inoue, CN ‘483, and Wu are analogous art because they all pertain to photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to choose the process parameters taught by Wu as the exposure condition in the method disclosed by Inoue (appropriately modified with aspects of CN ‘483, as stated above) because changes to these parameters are common causes of defects during mask production.
Regarding Claims 22 and 32, Inoue and CN ‘483 are silent in regards to how the exposure conditions are applied to their respective methods. Wu discloses the use of a multiplicity of exposure conditions, including those stated in claims 20 and 30 of the instant application (Wu, paragraph 0038). Wu does not explicitly state that the baking parameter and developing parameter are kept the same while a multiplicity of exposure conditions are provided. However, one of ordinary skill in the art would appreciate that adjusting one parameter over a desired range, whilst maintaining all other variables constant, is a standard practice for a design of experiments to determine the effect of the variable being adjusted. Therefore, It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to provide a multiplicity of exposure conditions whilst keeping the baking parameter and developing parameter the same when performing the method disclosed by Inoue (appropriately modified with aspects of CN ‘483, as stated above) because it would elucidate the effect of the exposure conditions on the manufactured mask.
Regarding Claims 27 and 37, it is stated in the instant application that the support column and the sub support column represent support columns of different sizes. Inoue is silent in regards to support columns. CN’ 483 teaches that column spacers of different sizes are fabricated on the same substrate (paragraph 0026). No mention is made of different exposure conditions being used for the main support column and the sub support column, implying that the two types of support columns are fabricated using the same exposure conditions.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue, CN ‘483, and Wu as applied to claim 20 above, and further in view of US 20090220864 A1 (Tanabe) and US 5958628 A (Balz).
Regarding Claim 21, Inoue, CN ‘483, and Wu do not disclose details related to the exposure dose or the value of the first opening width. Tanabe teaches an inspection method of transparent articles for photolithography. Within Tanabe’s method, it is taught that the exposure dose is greater than 10 mJ/cm2 but less than 50 mJ/cm2 (Tanabe, paragraph 0038). Tanabe is silent in regards to opening width. Balz teaches a method of making masks. Balz teaches that the opening of the mask can have a size ranging from 1 micron up to 450 microns in diameter (Col. 6 Lines 15-23). Inoue, CN ‘483, Wu, Tanabe, and Balz are analogous art because each reference pertains to photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the dosage taught by Tanabe and the opening size taught by Balz in the mask manufacturing method disclosed by Inoue (appropriately modified with aspects of CN ‘483 and Wu, as stated above) because the dosage allows detection precision of defects to be high (see Tanabe, paragraph 0038) and the opening size allows for a high degree of placement tolerance (see Balz, Col. 6 Lines 15-23).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of CN ‘483 and Wu as applied to claim 19 above, and further in view of US 20110272382 A1 (Owa).
Regarding Claims 23-25, CN ‘483, CN ‘649, and Wu are silent in regards to filtering out light of a specific wavelength. Owa teaches an apparatus and method for inspection of photomasks. Owa further teaches a wavelength selection filter (Owa, Fig. 16, reference object 27) that can select light around a particular wavelength (paragraph 0126) or a range of wavelengths (paragraph 0128). While no explicit mention to the wavelength of 333 nm is made, it is presumed that the wavelength selection filter can select this particular wavelength. Owa specifically states that light in the range of 250-350 nm can be selected by the filter (paragraph 0128). CN ‘483, CN ‘649, Wu, and Owa are analogous art because each reference pertains to photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a wavelength filter as taught by Owa to filter out light in an undesirable range (such as 300 to 350 nm) in the method disclosed by Inoue (appropriately modified with aspects of CN ‘483 and Wu, as stated above) because filtering out light in ranges not used for mask production can improve simulation quality.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue, CN ‘483, and Wu as applied to claim 30 above, and further in view of US 20090220864 A1 (Tanabe) and US 5958628 A (Balz).
Regarding Claim 31, Inoue, CN ‘483, and Wu do not disclose details related to the exposure dose or the value of the first opening width. Tanabe teaches an inspection method of transparent articles for photolithography. Within Tanabe’s method, it is taught that the exposure dose is greater than 10 mJ/cm2 but less than 50 mJ/cm2 (Tanabe, paragraph 0038). Tanabe is silent in regards to opening width. Balz teaches a method of making masks. Balz teaches that the opening of the mask can have a size ranging from 1 micron up to 450 microns in diameter (Col. 6 Lines 15-23). Inoue, CN ‘483, Wu, Tanabe, and Balz are analogous art because each reference pertains to photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the dosage taught by Tanabe and the opening size taught by Balz in the mask manufacturing method disclosed by Inoue (appropriately modified with aspects of CN ‘483 and Wu, as stated above) because the dosage allows detection precision of defects to be high (see Tanabe, paragraph 0038) and the opening size allows for a high degree of placement tolerance (see Balz, Col. 6 Lines 15-23).
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of CN ‘483 and Wu as applied to claim 29 above, and further in view of US 20110272382 A1 (Owa).
Regarding Claims 33-35, CN ‘483, CN ‘649, and Wu are silent in regards to filtering out light of a specific wavelength. Owa teaches an apparatus and method for inspection of photomasks. Owa further teaches a wavelength selection filter (Owa, Fig. 16, reference object 27) that can select light around a particular wavelength (paragraph 0126) or a range of wavelengths (paragraph 0128). While no explicit mention to the wavelength of 333 nm is made, it is presumed that the wavelength selection filter can select this particular wavelength. Owa specifically states that light in the range of 250-350 nm can be selected by the filter (paragraph 0128). CN ‘483, CN ‘649, Wu, and Owa are analogous art because each reference pertains to photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a wavelength filter as taught by Owa to filter out light in an undesirable range (such as 300 to 350 nm) in the method disclosed by Inoue (appropriately modified with aspects of CN ‘483 and Wu, as stated above) because filtering out light in ranges not used for mask production can improve simulation quality.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737 				/DUANE SMITH/                                                                                   Supervisory Patent Examiner, Art Unit 1737